Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/29/22 and 10/11/21 have been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 10, 12-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite the limitations “the range of about 1m to about 200m” in line 3 of claim 2 and claim 12. There is insufficient antecedent basis for this limitation in the claim. The term “the range of about 1m to about 200m” is not mentioned previous to this claim. Also, “the range of about 1 um to about 200 um” is indefinite for reciting relative terminology.
Claims 3 and 13 recite the limitation “about 200 um to about 8000 um”. The term “about 200 um to about 8000 um” is indefinite for reciting relative terminology.
Claims 4 and 14 recite the limitations:
“the width” in line 3 of claim 4 and claim 14. There is insufficient antecedent basis for this limitation in the claim. The term “the width” is not mentioned previous to this claim.
“the range of about 2:1 to about 50:1” in lines 3-4 in claim 4 and claim 14. There is insufficient antecedent basis for this limitation in the claim. The term “the range of about 2:1 to about 50:1” is not mentioned previous to this claim. Also, “the range of about 2:1 to about 50:1” is indefinite for reciting relative terminology.
Claims 5 and 15 recite the limitations “the range of about -2000 mV to about +2000 mV” in lines 1-2 of claim 5 and claim 15. There is insufficient antecedent basis for this limitation in the claim. The term “the range of about -2000 mV to about +2000 mV” is not mentioned previous to this claim. Also, “the range of about -2000 mV to about +2000 mV” is indefinite for reciting relative terminology.
Claims 10 and 20 recite the limitation “about 0.5 um to about 100 um”. The term “about 0.5 um to about 100 um” is indefinite for reciting relative terminology.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (U.S. Patent Application Publication 2020/0146595 A1).
	Regarding claim 1, Simpson teaches an analyte sensor comprising: a working electrode [fig. 2 and 3, element 38] comprising an active area disposed thereon [par. 6 “working electrode comprises an electroactive surface”], the active area including an analyte-responsive enzyme [par. 173]; and another electrode [fig. 2 and 3, element 50 (interfering domain of membrane 32); par. 184 “membrane is disposed over the sensor’s electrodes and provides… limitation or blocking of interfering species”], wherein the another electrode is (1) positioned in a facing relationship to the working electrode [fig. 3, elements 50 and 38; par. 185, 210; Examiner notes the membrane includes a particle-containing domain (fig. 3, element 50) that faces the working electrode] and the working electrode and the another electrode are spatially offset [fig. 3, elements 38 and 50; Examiner notes the particle-containing domain and working electrode are spatially offset by other domains] or (2) positioned above the working electrode and is permeable to an analyte of interest for diffusion of the analyte of interest to the active area  is permeable to an analyte of interest for diffusion of the analyte of interest to the active area [par. 205 “some of these particle-containing domains are capable of allowing for diffusion of certain analytes”; Examiner also notes that (2) is not positively recited in the claim as it is preceded by “or”. Accordingly, the limitation following (2) is not read into the claim when taking into consideration broadest reasonable interpretation].
Although Simpson does not explicitly teach the another electrode is a scrubbing electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane with interfering domain [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. In addition, the present application recites the scrubbing electrode is used to act with interferents. Therefore, using the interfering domain as a scrubbing electrode would involve only routine skill in the art.
Regarding claims 2 and 12, Simpson further teaches the another electrode is positioned in a facing relationship to the working electrode [fig. 3, elements 50 and 38; par. 185, 210; Examiner notes the membrane includes a particle-containing domain (fig. 3, element 50) that faces the working electrode] and the working electrode and the another electrode are spatially offset [fig. 3, elements 38 and 50; Examiner notes the particle-containing domain and working electrode are spatially offset by other domains], the offset being a thin layer in the range of about 1 um to about 200 um [par. 101 “membrane can be comprised of one or more domains and is typically constructed of materials a few microns thickness” and “the deposition may yield a domain thickness from about 0.05 microns or less to about 20 microns”].
Although Simpson does not explicitly teach that the another electrode is a scrubbing electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane with interfering domain [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. In addition, the present application recites the scrubbing electrode is used to act with interferents. Therefore, using the interfering domain as a scrubbing electrode would involve only routine skill in the art.
Regarding claims 3 and 13, Simpson teaches an analyte sensor comprising: a working electrode comprising an active area disposed thereon, as disclosed above.
With respect to claims 3 and 13, Simpson discloses the claimed invention except for the scrubbing electrode has a width of about 200 um to about 8000 um. It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the scrubbing electrode has a width of about 200 um to about 8000 um, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Although Simpson does not explicitly teach a scrubbing electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane with interfering domain [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. In addition, the present application recites the scrubbing electrode is used to act with interferents. Therefore, using the interfering domain as a scrubbing electrode would involve only routine skill in the art.
With respect to claims 4 and 14, Simpson discloses the claimed invention except for the width of the scrubbing electrode to the working electrode is in the range of about 2:1 to about 50:1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the width of the scrubbing electrode to the working electrode is in the range of about 2:1 to about 50:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Although Simpson does not explicitly teach a scrubbing electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane with interfering domain [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. In addition, the present application recites the scrubbing electrode is used to act with interferents. Therefore, using the interfering domain as a scrubbing electrode would involve only routine skill in the art.
Regarding claims 5 and 15, Simpson further discloses the interfering domain has a potential in the range of about -2000 mV to about +2000 mV [par. 211]. 
Although Simpson does not explicitly teach a scrubbing electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane with interfering domain [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. In addition, the present application recites the scrubbing electrode is used to act with interferents. Therefore, using the interfering domain as a scrubbing electrode would involve only routine skill in the art.
Regarding claims 6 and 16, Simpson further teaches the interfering domain is permeable to an analyte of interest for diffusion of the analyte of interest to the active area [par. 205 “some of these particle-containing domains are capable of allowing for diffusion of certain analytes”], the analyte of interest being ascorbic acid [par. 231].
Although Simpson does not explicitly teach a scrubbing electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane with interfering domain [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. In addition, the present application recites the scrubbing electrode is used to act with interferents. Therefore, using the interfering domain as a scrubbing electrode would involve only routine skill in the art.
Although Simpson does not explicitly teach a scrubbing electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane with interfering domain [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. In addition, the present application recites the scrubbing electrode is used to act with interferents. Therefore, using the interfering domain as a scrubbing electrode would involve only routine skill in the art.
Although Simpson does not explicitly teach the scrubbing electrode is positioned above the working electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane containing the interfering domain [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. Therefore, positioning the scrubbing electrode above the working electrode would involve only routine skill in the art.
Regarding claims 9 and 19, Simpson further teaches the interfering domain is permeable to an analyte of interest for diffusion of the analyte of interest to the active area [par. 205 “some of these particle-containing domains are capable of allowing for diffusion of certain analytes”], the scrubbing electrode impregnated with an electron transfer agent [par. 192 “the particle-containing domain may comprise a non-conductive component with a conductive component dispersed therein”, par. 130 “the term conductive component… refers without limitation to materials that have a tendency to behave as an electrical conductor… an electrical conductor contains moveable charges… a conductive component can electrochemically interact with another compound of opposite charge, such that other the other compound is oxidized or reduced”].
Although Simpson does not explicitly teach a scrubbing electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane with interfering domain [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. In addition, the present application recites the scrubbing electrode is used to act with interferents. Therefore, using the interfering domain as a scrubbing electrode would involve only routine skill in the art.
Although Simpson does not explicitly teach the interfering domain is positioned above the working electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. Therefore, positioning the scrubbing electrode above the working electrode would involve only routine skill in the art.
Regarding claims 10 and 20, Simpson further teaches the interfering domain is permeable to an analyte of interest for diffusion of the analyte of interest to the active area [par. 205 “some of these particle-containing domains are capable of allowing for diffusion of certain analytes”], the interfering domain having a thickness of about 0.5 um to about 100 um [par. 204 “the deposition may yield a domain thickness from about 0.05 microns or less to about 20 microns”].
Although Simpson does not explicitly teach a scrubbing electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane with interfering domain [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. In addition, the present application recites the scrubbing electrode is used to act with interferents. Therefore, using the interfering domain as a scrubbing electrode would involve only routine skill in the art.
Although Simpson does not explicitly teach the interfering domain is positioned above the working electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. Therefore, positioning the scrubbing electrode above the working electrode would involve only routine skill in the art.
Regarding claim 11, Simpson teaches a method comprising: exposing an analyte sensor to a bodily fluid [par. 98, 154], the analyte sensor comprising: a working electrode [fig. 2 and 3, element 38] comprising an active area disposed thereon [par. 6 “working electrode comprises an electroactive surface”], the active area including an analyte-responsive enzyme [par. 173]; and an interfering domain [fig. 2 and 3, element 50; par. 184 “membrane is disposed over the sensor’s electrodes and provides… limitation or blocking of interfering species”], wherein the interfering domain is (1) positioned in a facing relationship to the working electrode [fig. 3, elements 50 and 38; par. 185, 210; Examiner notes the membrane (scrubbing electrode) includes a particle-containing domain (fig. 3, element 50) that faces the working electrode] and the working electrode and interfering domain are spatially offset [fig. 3, elements 38 and 50; Examiner notes the particle-containing domain and working electrode are spatially offset by other domains] or (2) positioned above the working electrode and is permeable to an analyte of interest for diffusion of the analyte of interest to the active area  is permeable to an analyte of interest for diffusion of the analyte of interest to the active area [par. 205 “some of these particle-containing domains are capable of allowing for diffusion of certain analytes”].
Although Simpson does not explicitly teach a scrubbing electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane with interfering domain [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. In addition, the present application recites the scrubbing electrode is used to act with interferents. Therefore, using the interfering domain as a scrubbing electrode would involve only routine skill in the art.
Although Simpson does not explicitly teach the interfering domain is positioned above the working electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. Therefore, positioning the scrubbing electrode above the working electrode would involve only routine skill in the art.
	
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson and in further view of Cui (U.S. Patent Application Publication 2020/0178864 A1).
Regarding claims 7 and 17, Simpson teaches an analyte sensor comprising: a working electrode comprising an active area disposed thereon, as disclosed above, and the interfering domain is permeable to an analyte of interest for diffusion of the analyte of interest to the active area [par. 205 “some of these particle-containing domains are capable of allowing for diffusion of certain analytes”].
Although Simpson does not explicitly teach a scrubbing electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane with interfering domain [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. In addition, the present application recites the scrubbing electrode is used to act with interferents. Therefore, using the interfering domain as a scrubbing electrode would involve only routine skill in the art.
Although Simpson does not explicitly teach the interfering domain is positioned above the working electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. Therefore, positioning the scrubbing electrode above the working electrode would involve only routine skill in the art.
However, Simpson does not teach the scrubbing electrode composed of a carbon nanotube material.
Cui teaches the scrubbing electrode composed of a carbon nanotube material [par. 76].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Simpson, to incorporate the scrubbing electrode composed of a carbon nanotube material, for providing excellent selectivity over a range of interferents, as evidence by Cui [par. 76].

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson and in further view of Cui and Boock (U.S. Patent Application Publication 2019/0310222 A1).
Regarding claims 8 and 18, Simpson teaches an analyte sensor comprising: a working electrode comprising an active area disposed thereon, as disclosed above, and the interfering domain is permeable to an analyte of interest for diffusion of the analyte of interest to the active area [par. 205 “some of these particle-containing domains are capable of allowing for diffusion of certain analytes”].
Although Simpson does not explicitly teach a scrubbing electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane with interfering domain [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. In addition, the present application recites the scrubbing electrode is used to act with interferents. Therefore, using the interfering domain as a scrubbing electrode would involve only routine skill in the art.
Although Simpson does not explicitly teach the interfering domain is positioned above the working electrode, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Simpson also suggests the membrane [scrubbing electrode fig. 3, element 50] surrounds the working electrode [fig. 3, element 38]. Therefore, positioning the scrubbing electrode above the working electrode would involve only routine skill in the art.
However, Simpson does not teach the scrubbing electrode composed of PEDOT impregnated with a carbon nanotube material.
Cui teaches the scrubbing electrode composed of PEDOT impregnated with a carbon nanotube material [par. 76].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Simpson, to incorporate the scrubbing electrode composed of PEDOT impregnated with a carbon nanotube material, for providing excellent selectivity over a range of interferents, as evidence by Cui [par. 76].
However, Simpson does not teach the PEDOT:PSS impregnated with carbon material.
Boock teaches PEDOT:PSS impregnated with carbon material [par. 61].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Simpson, to incorporate PEDOT:PSS impregnated with carbon material, for reducing interferences, as evidence by Boock [par. 61].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791              

/PUYA AGAHI/Primary Examiner, Art Unit 3791